El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
El fiscal solicitó la desestimación de esta apelación por-que el alegato presentado por el abogado de la defensa no contiene ni un señalamiento de errores ni una disensión se-parada de ellos. En otras palabras, aunque existe una dis-*97elisión, no se señala error alguno. Hay nna sugestión de que al acusado, que no estaba representado por abogado, no se le celebró juicio de acuerdo con el artículo 448 del Código de Enjuiciamiento Criminal, pero no bay nada que demuestre que tal cuestión fue levantada en la corte inferior. También bay una discusión de la prueba. Hubo un conflicto de prueba y el caso se sometió al jurado por ins-trucciones de la corte que no fueron debidamente atacadas. Gomo el alegato deja de cumplir con las reglas de este tribunal y no bailando meritoria la discusión, la apelación debe ser desestimada.
El Juez Asociado Sr. Hutcbison no tomó parte en la resolución de este caso.